PRECEDENTIAL


      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               ______________

                     No. 21-1900
                   ______________

                GERALD E. GROFF,
                      Appellant

                          v.

LOUIS DEJOY, Postmaster General United States Postal
                   Service
               ______________

       Appeal from United States District Court
        for the Eastern District of Pennsylvania
                (D.C. No. 5-19-cv-01879)
   U.S. District Judge: Honorable Jeffrey L. Schmehl
                    ______________

               Argued January 25, 2022
                  ______________

Before: HARDIMAN, SHWARTZ, and FUENTES, Circuit
                    Judges.

                (Filed: May 25, 2022)
Christopher Tutunjian [ARGUED]
Aaron M. Streett
Baker Botts L.L.P.
910 Louisiana Street
One Shell Plaza, 37th Floor
Houston, TX 77002

David W. Crossett
Cornerstone Law Firm, LLC
8500 Allentown Pike
Suite 3
Blandon, PA 19510

David J. Hacker
Hiram S. Sasser, III
Stephanie N. Taub
First Liberty Institute
2001 West Plano Parkway
Suite 1600
Plano, TX 75075

Alan J. Reinach
Church State Council
2686 Townsgate Road
Westlake Village, CA 91361

Jeremy L. Samek
Randall L. Wenger
Independence Law Center
23 North Front Street
Harrisburg, PA 17101
                    Counsel for Appellant




                                2
Veronica J. Finkelstein [ARGUED]
Lauren E. DeBruicker
Office of United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106
                     Counsel for Appellee
                          ______________

                    OPINION OF THE COURT
                        ______________

SHWARTZ, Circuit Judge.

       Plaintiff Gerald Groff is a Sunday Sabbath observer
whose religious beliefs dictate that Sunday is meant for
worship and rest. As a result, Groff informed his employer, the
United States Postal Service (“USPS”), that he was unable to
work on Sundays. USPS offered to find employees to swap
shifts with him, but on more than twenty Sundays, no co-
worker would swap, and Groff did not work. Groff was
disciplined and ultimately left USPS.

        Groff sued USPS 1 for violating Title VII by failing to
reasonably accommodate his religion. Because the shift swaps
USPS offered to Groff did not eliminate the conflict between
his religious practice and his work obligations, USPS did not
provide Groff a reasonable accommodation.                  The
accommodation Groff sought (exemption from Sunday work),
however, would cause an undue hardship on USPS, and so we

       1
        Postmaster General Louis DeJoy is the named
defendant, but we refer to Defendant as USPS for simplicity.




                                  3
will affirm the District Court’s order granting summary
judgment in USPS’s favor.

                               I

                              A

        USPS employs several types of postal carriers. One
type is a Rural Carrier Associate (“RCA”). An RCA is a non-
career employee who provides coverage for absent career
employees. RCAs work “as needed,” so the job requires
flexibility. JA456. RCAs do not accrue leave, and any leave
they take is unpaid. USPS also employs Assistant Rural
Carriers (“ARCs”) who are hired to work only on Sundays and
holidays. At the time of Groff’s employment, there was a
shortage of RCAs in his region.

       Groff joined USPS in 2012. He became an RCA that
year. In March 2014, Groff transferred to the Quarryville Post
Office, where he worked until he transferred to the Holtwood
Post Office in August 2016. Groff remained at Holtwood until
he resigned from USPS in January 2019.

                              B

        In 2013, USPS contracted with Amazon to deliver
Amazon packages, including on Sundays. Amazon delivery
initially began at only some post offices and the scheduling of




                                   4
RCAs was left to each postmaster’s discretion. 2 The success
of Amazon Sunday delivery was critical to USPS.

       In May 2016, USPS and the National Rural Letter
Carriers’ Association (“Union”) entered a Memorandum of
Understanding (“MOU”) concerning Sunday and holiday
parcel delivery. 3     The MOU created two scheduling
arrangements. During the peak season (mid-November
through early January), each post office was responsible for
scheduling its own carriers and delivering its packages on
Sundays and holidays. During the non-peak season (late
January through mid-November), individual post offices
became part of a regional hub, from which all Sunday and
holiday mail was delivered. The Quarryville and Holtwood
Post Offices are part of the Lancaster Annex hub.

       To staff the hub during the non-peak season, USPS
generated a list of part-time flexible rural carriers, substitute
rural carriers, RCAs, and rural relief carriers employed at post
offices within the geographic area serviced by the Lancaster
Annex hub. USPS asked these employees whether they
wanted to work on Sundays and holidays. Based on their
responses, USPS created two lists: volunteers and non-




       2
         The Holtwood Post Office was a “non-promised site”
under the Amazon contract, which meant that it was not
contractually bound to deliver parcels on Sunday, but the
volume of packages made Sunday Amazon delivery at
Holtwood a necessity.
       3
         RCAs were also obligated to work on Sundays as
needed under the Union’s contract.




                                   5
volunteers. 4 Each list was alphabetized by last name, without
regard to seniority, classification, or assigned office. For
Sundays and holidays, management first scheduled any ARCs
assigned to the hub. If this was insufficient for coverage,
management then scheduled from the volunteer list on a
rotating basis. If more coverage was needed, management
would then schedule from the non-volunteer list on a rotating
basis. All scheduled carriers then reported to the Lancaster
Annex for the Sunday or holiday delivery. 5 The MOU
contained two exemptions for Sunday or holiday work. USPS
could skip an individual (1) who had approved leave adjacent
to a Sunday or holiday, or (2) whose workweek would exceed
forty hours if assigned to work on the Sunday or holiday.6

       Quarryville began delivering Amazon packages on
Sundays in 2015. Quarryville was a relatively large station and
had sufficient carriers available for Sunday delivery. Before
the MOU went into effect, the Quarryville Postmaster
exempted Groff from Sunday work so long as he provided
coverage for other shifts throughout the week. After the MOU
went into effect, the Postmaster informed Groff that he would


       4
         Of the forty employees as of July 2, 2017, thirty-seven
were on the non-volunteer list and three were on the volunteer
list.
       5
         While RCAs had no contractual right to specific days
off, they received overtime pay for working Sundays and
holidays.
       6
         Additionally, RCAs covering vacant regular routes or
regular routes during the absence of a regular carrier would not
be scheduled unless both the volunteer and non-volunteer lists
were exhausted.




                                  6
have to work Sundays during the peak season or find another
job.

       To avoid Amazon Sunday deliveries, Groff transferred
to Holtwood, a small station with a postmaster, three full-time
carriers, and three RCAs (including Groff). In March 2017,
however, Holtwood began Amazon Sunday deliveries.

        Groff informed the Holtwood Postmaster that he would
not be reporting to work on Sundays due to his religious
beliefs. In response, the Holtwood Postmaster offered Groff
several options. The Holtwood Postmaster offered to adjust
Groff’s schedule to permit him to attend religious services on
Sunday morning and report to work afterward, which was an
accommodation provided to other employees. Later, the
Holtwood Postmaster sought out others to cover Groff’s
Sunday shifts, which he said was the only accommodations
that would not “impact operations.” JA599. During the 2017
peak season, another RCA agreed to cover Groff’s Sunday
shifts, but she was later unable to do so due to an injury. As a
result, the remaining RCA and the Holtwood Postmaster
worked all Sunday shifts. Groff acknowledged that his fellow
RCA had to bear the burden of Amazon Sundays alone during
the 2017 peak season.

        Because Groff did not work when scheduled on
Sundays, he faced progressive discipline.         During the
disciplinary process, USPS proposed another alternative: pick
a different day of the week to observe the Sabbath.

      Groff contacted an Equal Employment Opportunity
(“EEO”) counselor at USPS to pursue pre-complaint
counseling, during which he requested a total exemption from




                                  7
Sunday work. Thereafter, Groff filed a complaint with the
EEO office. USPS determined that Groff established a prima
facie claim for failure to accommodate, but that USPS did not
engage in discrimination.

       Thereafter, Groff requested a lateral transfer to a
position that did not require Sunday work. All available
positions typically required Sunday work, however, so his
request was rejected. To accommodate Groff during the 2018
peak season, the Holtwood Postmaster again attempted to find
coverage for each Sunday that Groff was scheduled to work.
The Holtwood Postmaster described finding coverage for
Groff as “not always easy, . . . time consuming, and [that] it
added to [his] workload and those of other postmasters.”
JA452.

       In addition to the resources expended to find coverage,
Groff’s absence had other consequences. The Holtwood
Postmaster himself was forced to deliver mail on Sundays
when no RCAs were available because putting off delivery
until Monday would have impacted efficiency and safety the
following day. 7 Moreover, Groff’s refusal to report on
Sundays created a “tense atmosphere” among the other RCAs,
as they had to work more Sundays to cover Groff’s absences,
JA 464, and resentment toward management.

      Groff’s absence also had an impact at the hub during the
non-peak season. For example, other carriers were called to

      7
        The Holtwood Postmaster also testified that USPS had
to pay overtime to ensure Sunday coverage, though the USPS
corporate representative had no knowledge of overtime
payments.




                                 8
work at the hub more frequently, which resulted in other
employees “do[ing] more than their share of burdensome
work.” JA218. One supervisor at the hub testified that this
contributed to morale problems amongst the RCAs. In
addition, USPS scheduled an extra person to work at the
Lancaster Annex each Sunday on which Groff was scheduled
in anticipation that he would not show up. However, in July
2018, management was directed not “to overschedule non
volunteers to accommodate” Groff. 8 JA684. Groff’s absence
also required the other carriers to deliver more mail than they
otherwise would have on Sundays. JA492.

       Groff received additional discipline and submitted two
more EEO complaints, in which he again sought an
accommodation not to work on Sundays or a transfer to a
position that did not require Sunday work.

        Groff resigned in January 2019. In his resignation
letter, he stated that he decided to leave his job because he was
unable to find an “accommodating employment atmosphere

       8
         In addition, a union member submitted a grievance in
summer 2017, alleging that the MOU was violated because he
was being “forc[ed]” to work on Sundays while others were
not being required to work. JA 501. The grievant specifically
identified Lancaster management’s scheduling practices
around Groff. USPS expended time and resources engaging in
the grievance process with the Union, including appeal and
settlement. As part of that settlement, the Union and USPS
agreed that (1) any accommodation “cannot infringe upon or
deprive another employee their contractual rights or benefits
under the bargaining unit agreement” and (2) Sunday/holiday
delivery schedules must be consistent with the MOU. JA516.




                                   9
with the USPS that would honor [his] personal religious
beliefs” and would instead pursue “more rewarding
work/service interests.” JA388.

       After Groff’s employment ended, USPS issued a final
agency decision as to Groff’s complaints challenging the
discipline and USPS’s alleged failure to accommodate. USPS
found no discrimination. Groff did not appeal to the Equal
Employment Opportunity Commissions (“EEOC”).

                               C

       Groff sued USPS, alleging two causes of action for
religious discrimination under Title VII of the Civil Rights Act
of 1964: (1) disparate treatment, and (2) failure to
accommodate. After discovery, the parties filed cross-motions
for summary judgment. The District Court granted USPS
summary judgment on both claims. Groff v. DeJoy, No. 19-
1879, 2021 WL 1264030, at *5 (E.D. Pa. Apr. 6, 2021). 9

        The District Court stated that our Court never squarely
held that an accommodation needs to wholly eliminate the
conflict between a work requirement and a religious practice
to be reasonable. Id. at *10. Relying on opinions from other
circuits and from district courts within our Circuit, the Court
held that “an employer does not need to wholly eliminate a
conflict in order to offer an employee a reasonable
accommodation.” Id. The Court noted that Groff was offered
the chance to swap shifts with other employees and concluded
USPS offered Groff a reasonable accommodation, even if he

       9
         Groff does not appeal the District Court’s order
granting summary judgment on his disparate treatment claim.




                                   10
was “not happy” with it, because voluntary shift swapping
could be a reasonable accommodation. Id.

       The District Court also: (1) found that USPS provided
evidence of “multiple instances” of undue hardship, including
that providing Groff an exemption from Sunday work would
violate the MOU; (2) disagreed with Groff that Trans World
Airlines, Inc. v. Hardison, 432 U.S. 63 (1977), was limited to
violations of a collective bargaining agreement’s seniority
provisions; (3) explained that interpreting “approved leave” in
the MOU to include permanent religious leave would “strain[]
credulity”; and (4) found that granting Groff’s requested
exemption was an undue hardship because, among other
things, it required the only other RCA to work “every single
Sunday without a break.” Groff, 2021 WL 1264030, at *11-
12.

       Groff appeals.




                                 11
                               II 10

                                A

          Title VII of the Civil Rights Act of 1964 makes it
unlawful “to discriminate against any individual with respect
to his compensation, terms, conditions, or privileges of
employment, because of such individual’s . . . religion.” 42
U.S.C. § 2000e-2(a)(1). Congress “illuminate[d] the meaning
[of] religious discrimination” in its definition of religion under
Title VII. EEOC v. Firestone Fibers & Textiles Co., 515 F.3d
307, 312 (4th Cir. 2008) (quoting Ansonia Bd. of Educ. v.
Philbrook, 479 U.S. 60, 63 n.1 (1986)). Under Title VII, “[t]he
term ‘religion’ includes all aspects of religious observance and
practice, as well as belief, unless an employer demonstrates
that he is unable to reasonably accommodate . . . an employee’s
. . . religious observance or practice without undue hardship on


       10
          The District Court had jurisdiction under 28 U.S.C. §
1331. We have jurisdiction under 28 U.S.C. § 1291. Our
review of a district court’s order granting summary judgment
is plenary, Mylan Inc. v. SmithKline Beecham Corp., 723 F.3d
413, 418 (3d Cir. 2013), and we view the facts and make all
reasonable inferences in the non-movant’s favor, Hugh v.
Butler Cnty. Family YMCA, 418 F.3d 265, 266-67 (3d Cir.
2005). Summary judgment is appropriate where “there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
The moving party is entitled to judgment as a matter of law
when the non-moving party fails to make “a sufficient showing
on an essential element of her case with respect to which she
has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S.
317, 323 (1986).




                                       12
the conduct of the employer’s business.”              42 U.S.C.
§ 2000e(j). 11

        To establish a prima facie case of religious
discrimination under Title VII, an employee must show that he:
(1) holds a sincere religious belief that conflicts with a job
requirement; (2) informed his employer of the conflict; and (3)
was disciplined for failing to comply with the conflicting job
requirement. EEOC v. GEO Grp., Inc., 616 F.3d 265, 271 (3d
Cir. 2010). The parties do not dispute that Groff established a
prima facie case for purposes of summary judgment because
he: (1) has a sincere religious belief that prohibits work on
Sunday, and this conflicts with USPS’s Sunday schedule; (2)
informed USPS of this conflict; and (3) was disciplined after
he failed to appear for his scheduled Sunday shifts.

        Once a plaintiff establishes a prima facie case, “the
burden shifts to the employer to show either it made a good-
faith effort to reasonably accommodate the religious belief, or
such an accommodation would work an undue hardship upon
the employer and its business.” Webb v. City of Phila., 562
F.3d 256, 259 (3d Cir. 2009). Thus, we must determine
whether the employer offered a reasonable accommodation to
the employee. Ansonia, 479 U.S. at 69. If it did, then “the
statutory inquiry is at an end.” Id. at 68. If it did not, then we
evaluate whether the employee’s requested accommodation
would cause the employer an undue hardship. Id. at 67.
Whether the employer provided a reasonable accommodation


       11
         Collectively, we will refer to 42 U.S.C. §§ 2000e-
2(a)(1) and 2000e(j) as “Title VII’s religious discrimination
provision.”




                                   13
and whether the accommodation would cause an undue
hardship are separate inquiries. Id.

                               B

       We must first determine what constitutes a “reasonable
accommodation.” The plain language of the statute directs
employers to “reasonably accommodate” religious practices,
so “Title VII requires otherwise-neutral policies to give way to
the need for an accommodation.” EEOC v. Abercrombie &
Fitch Stores, Inc., 575 U.S. 768, 775 (2015). Indeed,

       Title VII does not demand mere neutrality with
       regard to religious practices—that they be
       treated no worse than other practices. Rather, it
       gives them favored treatment, affirmatively
       obligating employers not “to fail or refuse to hire
       or discharge any individual . . . because of such
       individual’s” “religious observance and
       practice.”

Id. (quoting 42 U.S.C. § 2000e(j)). Our task is to determine
whether an offered accommodation must eliminate the conflict
between a job requirement and the religious practice.

       Cases from the Supreme Court and our Court answer
this question. The Supreme Court has stated that an
accommodation is reasonable if it “eliminates the conflict
between employment requirements and religious practices.”
Ansonia, 479 U.S. at 70 (holding an accommodation is
reasonable where it “allow[s] the individual to observe fully
religious holy days and requires him only to give up
compensation for a day that he did not in fact work”). Our




                                   14
Court has said that, where a good-faith effort to accommodate
a religious practice has been “unsuccessful,” the inquiry must
then turn to the undue hardship analysis, which suggests that
an accommodation must be effective. Getz v. Pa. Dep’t of Pub.
Welfare, 802 F.2d 72, 73 (3d Cir. 1986); see also US Airways,
Inc. v. Barnett, 535 U.S. 391, 400 (2002) (explaining that “the
word ‘accommodation’ . . . conveys the need for
effectiveness”). Thus, a legally sufficient accommodation
under Title VII’s religious discrimination provision is one that
eliminates the conflict between the religious practice and the
job requirement. See Getz, 802 F.2d at 74 (holding that a
neutral scheduling policy reasonably accommodated
employee’s religious observance where there was “no conflict”
between her employment and observance of religious holidays,
such that she was “able to worship fully”); see also Shelton v.
Univ. of Med. & Dentistry of N.J., 223 F.3d 220, 226-27 (3d
Cir. 2000) (holding that a lateral transfer was a reasonable
accommodation where a plaintiff “had not established that she
would face a religious conflict” in the new position).

       Interpreting “reasonably accommodate” to require that
an accommodation eliminate the conflict between a job
requirement and the religious practice is consistent with the
meaning of the word “accommodate.”                  The word
“accommodate” is not defined in the statute, so we apply its
ordinary meaning. Taniguchi v. Kan Pac. Saipan, Ltd., 566
U.S. 560, 566 (2012). To accommodate means “to furnish with
something desired, needed or suited”; “to bring into agreement
or accord.” Accommodate, Webster’s Third New International
Dictionary 12 (3d ed. 1993); see also Accommodate,
Webster’s New World College Dictionary 8 (5th ed. 2018) (“to
provide (someone) with something needed or desired”; “to
reconcile”). To accommodate therefore requires an actor to




                                  15
adapt, adjust, or modify its conduct. In the context of Title VII,
and given the Supreme Court’s directive that even neutral
policies must be adjusted to ensure their application does not
disfavor a person based upon religion, a neutral policy must
“give way to” religious practice. Abercrombie, 575 U.S. at
775.

       Several of our sister circuits agree that an
accommodation under Title VII’s religious discrimination
provision must eliminate the conflict between the employee’s
religious practice and job requirement. 12 See Morrisette-

       12
           Other courts examine the religious discrimination
provision in different ways. For example, at least one circuit
court has adopted a “totality of the circumstances” approach
but has not explicitly addressed whether the offered
accommodations must always eliminate the conflict between
work and religion. See Sanchez-Rodriguez v. AT & T
Mobility P.R., Inc., 673 F.3d 1, 12 (1st Cir. 2012) (adopting a
totality of the circumstances approach for determining whether
the employer fulfilled its obligation to provide a reasonable
accommodation and holding that the employer had
accommodated a Sabbath observer where it offered the
observer two alternative positions with lower pay and
permitted shift swapping). One circuit seems to adopt at least
two approaches. Compare EEOC v. Universal Mfg. Corp., 914
F.2d 71, 73, 74 (5th Cir. 1990) (holding an employer’s
accommodation of one aspect of an employee’s religion but
failure to accommodate another constituted a “selective”
accommodation that would be “patently unreasonable” and
that Title VII does not permit an employer “under the guise of
reasonableness, [to choose] between which religious conflicts
that employer will or will not accommodate”), with Bruff v. N.




                                   16
Brown v. Mobile Infirmary Med. Ctr., 506 F.3d 1317, 1322-23
(11th Cir. 2007) (combining rotating scheduling system, shift
change, opportunity to transfer positions, and other
accommodations that would “eliminate[] the conflict between
employment requirements and religious practices,” thus
reasonably accommodating a Sabbath observer) (quoting
Ansonia, 479 U.S. at 70); Baker v. Home Depot, 445 F.3d 541,
547-48 (2d Cir. 2006) (allowing Sabbath observer to start later
on Sundays to attend religious services, but requiring him to
come to work, did not permit him to observe his religious
requirement to totally abstain from Sunday work and thus
offered “no accommodation at all”); EEOC v. Ilona of
Hungary, Inc., 108 F.3d 1569, 1576 (7th Cir. 1997) (offering
two Jewish employees a day off besides Yom Kippur did not
“eliminate the conflict between the employment requirement
and the religious practice” and thus was not a reasonable
accommodation); Opuku-Boateng v. State of California, 95
F.3d 1461, 1467 (9th Cir. 1996) (explaining that where
negotiations between employer and Sabbath observer “do not
produce a proposal by the employer that would eliminate the
religious conflict, the employer must either accept the
employee’s proposal or demonstrate that it would cause undue
hardship”); Cooper v. Oak Rubber Co., 15 F.3d 1375, 1379
(6th Cir. 1994) (offering altered schedule that still required
Saturday Sabbath observer to perform some Saturday work
was not a reasonable accommodation because it “failed to


Miss. Health Servs., Inc., 244 F.3d 495, 500 (5th Cir. 2001)
(explaining that an employer must “offer[] an alternative
reasonable accommodation to resolve the conflict” between
work and religion but that duty to accommodate is met where
employee can transfer to a position “where conflicts are less
likely to arise”).




                                 17
address her principal objection to working on Saturday”). 13
For the same reasons, permitting a Sabbath observer to swap
shifts would not be a reasonable accommodation if other
employees are regularly unavailable to cover a Sabbath
observer’s shifts.

        Other circuit courts have concluded that requiring a
total elimination of the conflict ignores Title VII’s inclusion of
the word “reasonably” as a modifier to the word
“accommodate.” Firestone Fibers, 515 F.3d at 313; see also
Sturgill v. United Parcel Serv., Inc., 512 F.3d 1024, 1031, 1033
(8th Cir. 2008) (explaining that it would be inconsistent with
Title VII “to hold that an accommodation, to be reasonable,
must wholly eliminate the conflict between work and religious

       13
          The EEOC generally recognizes a “voluntary swap”
as a reasonable accommodation. 29 C.F.R. § 1605.2(d)(1)
(“Reasonable accommodation without undue hardship is
generally possible where a voluntary substitute with
substantially similar qualifications is available. One means of
substitution is the voluntary swap.”). In addition, the EEOC
“believes that the obligation to accommodate requires that
employers and labor organizations facilitate the securing of a
voluntary substitute with substantially similar qualifications.”
Id.
        The EEOC, however, has stated that “[a]n adjustment
offered by an employer is not a ‘reasonable’ accommodation if
it merely lessens rather than eliminates the conflict between
religion and work, provided that eliminating the conflict would
not impose an undue hardship.” EEOC, Compliance Manual
on Religious Discrimination § 12-IV(A)(3) (2021),
https://www.eeoc.gov/laws/guidance/section-12-religious-
discrimination#h_25500674536391610749867844.




                                   18
requirements in all situations,” but also observing that “there
may be many situations in which the only reasonable
accommodation is to eliminate the religious conflict
altogether”). These cases read the word “reasonably” as
evaluating matters of degree and not imposing a duty to
accommodate at all costs. See Firestone Fibers, 515 F.3d at
313; Sturgill, 512 F.3d at 1031, 1033; see also Tabura v.
Kellogg USA, 880 F.3d 544, 551 (10th Cir. 2018) (in a case
involving unsuccessful shift swapping, declining to adopt “a
per se ‘elimination’ rule that applies across all circumstances”
for reasonable accommodations and remanding for a jury to
determine reasonableness). This interpretation, however,
merges the concept of “reasonableness” with “undue hardship”
even though, as stated above, they are separate inquiries.

       USPS similarly misunderstands the interaction between
the words “reasonably” and “accommodate.” USPS argues
that “reasonably” limits the employer’s obligation. It asserts
that so long as the offered accommodation could, in theory,
eliminate the conflict between a job duty and the religious
obligation, the employer has fulfilled its Title VII duty even if
the accommodation does not eliminate the conflict in practice.
Put differently, USPS asserts that so long as the employer
offers an accommodation that may work, it has acted
reasonably. This argument is inconsistent with Title VII’s
religious discrimination provision. As interpreted by the
Supreme Court, that provision requires the employer to deviate
even from neutral practices to ensure an employee’s religious
beliefs and practices are not infringed. Abercrombie, 575 U.S.
at 775. To offer an accommodation that in practice will result
in continued infringement does not fulfill Title VII’s
requirements.




                                  19
       In addition to requiring that the accommodation
eliminate the conflict, the statute requires that the offered
accommodation be reasonable. The word “reasonable” is not
defined, so we look to its ordinary meaning. Taniguchi, 566
U.S. at 566. Webster defines “reasonable” to mean “not
conflicting with reason; not absurd; not ridiculous; being or
remaining within the bounds of reason; not extreme; not
excessive.” Reasonable, Webster’s Third New International
Dictionary 1892 (3d ed. 1993). Thus, the word “reasonable”
here requires that an adjustment to an otherwise neutral policy
need not go beyond what is necessary to eliminate the conflict.

        At oral argument, the Government contended that the
word “reasonable” in other contexts does not require complete
achievement of the action that the word “reasonable” modifies.
Oral Argument at 40:29-40:44, Groff v. DeJoy (Jan. 25, 2022),
https://www2.ca3.uscourts.gov/oralargument/audio/21-
1900_Groffv.DeJoy.mp3.          For example, the phrase
“reasonable doubt” does not mean that there must be a
complete elimination of all doubt to find that the Government
has proven the elements of the crime charged. See, e.g.,
Dunbar v. United States, 156 U.S. 185, 199 (1895) (“[B]y a
reasonable doubt you are not to understand that all doubt is to
be excluded.”) (quoting Miles v. United States, 103 U.S. 304,
312 (1880)); United States v. Isaac, 134 F.3d 199, 203 (3d Cir.
1998) (upholding jury instruction that contrasted “reasonable
doubt” with “all possible doubt”). The Government is correct,
but context matters. 14 The context in which the word
“reasonable” is used informs what it modifies. In the Title VII

       14
          For this reason, our discussion of the meaning of
“reasonably accommodate” in this opinion is limited to Title
VII’s religious discrimination provision.




                                 20
religious discrimination context, the word “accommodate”
requires the employer to offer an adjustment that allows the
employee to fulfill the religious tenet but requires nothing more
from the employer. The word “reasonably” informs how an
employer provides an accommodation that eliminates the
conflict, but it does not obligate the employer to “choose any
particular reasonable accommodation,” Ansonia, 479 U.S. at
68, or grant an employee’s preferred accommodation, Getz,
802 F.2d at 74.

        In evaluating whether the avenue is reasonable, we look
at the manner in which the accommodation is implemented.
For example, paid leave or use of vacation time, Getz, 802 F.2d
at 74, unpaid leave, Ansonia, 479 U.S. at 70, transfers, Shelton,
223 F.3d at 226, 228, and shift swapping, Hardison, 432 U.S.
at 77-78, are all possible avenues to eliminate a conflict
between working on a specific day and observing one’s
religion on that day. However, some accommodations that
eliminate a conflict may still be unreasonable. An employer
that provides unpaid personal leave for religious observance
may accommodate an employee whose religion forbids work
on a particular day, thus eliminating the conflict between work
and religion; but if that employer provided paid leave to
accommodate other employees with nonreligious work
conflicts, we would likely hold the accommodation
unreasonable. See Ansonia, 479 U.S. at 71 (“[U]npaid leave is
not a reasonable accommodation when paid leave is provided
for all purposes except religious ones. A provision for paid
leave ‘that is part and parcel of the employment relationship
may not be doled out in a discriminatory fashion, even if the
employer would be free . . . not to provide the benefit at all.’”)
(emphasis and citation omitted).




                                   21
       On the other hand, offering a less desirable shift,
position, or location can be a reasonable accommodation. See
Shelton, 223 F.3d at 228; see also Sturgill, 512 F.3d at 1033
(explaining that a reasonable jury could find that Title VII’s
bilateral duty of cooperation may require an employee to
“accept a less desirable job or less favorable working
conditions”). Even a reduction in salary associated with the
accommodation may not necessarily be unreasonable. See,
e.g., EEOC v. Walmart Stores E., L.P., 992 F.3d 656, 659-60
(7th Cir. 2021) 15 (offering an hourly rather than a salaried
position to accommodate a Sabbath observer was reasonable);
Sanchez-Rodriguez v. AT & T Mobility P.R., Inc., 673 F.3d 1,
12-13 (1st Cir. 2012) (offering lower-paying positions,
allowing shift swapping, and refraining from disciplining an
employee for missing work constituted a reasonable
accommodation); Bruff v. N. Miss. Health Servs., Inc., 244
244 F.3d 495, 502 n.23 (5th Cir. 2001) (reducing pay is not
unreasonable). But see Baker, 445 F.3d at 548 (“[A]n offer of
accommodation may be unreasonable ‘if it cause[s] [an
employee] to suffer an inexplicable diminution in his employee




       15
           The Supreme Court later granted certiorari, vacated
an order denying intervention, and remanded to the Court of
Appeals for the Seventh Circuit to take further steps as a result
of its ruling in Cameron v. EMW Women’s Surgical Center,
P.S.C., 595 U.S. ––––, 142 S. Ct. 1002 (2022). See Hedican v.
Walmart Stores E., L.P., 142 S. Ct. 1357 (2022) (Mem.).




                                  22
status or benefits.’”) (quoting Cosme v. Henderson, 287 F.3d
152, 160 (2d Cir. 2002)). 16

       Here, USPS attempted to facilitate shift swaps for Groff
on each Sunday that he was scheduled to work. 17 Between
March 2017 and May 2018, Groff was scheduled to work on
twenty-four Sundays. The Holtwood Postmaster testified that,
for each week Groff was scheduled for Sunday work, he sent
emails seeking volunteers from other offices. Despite these
undisputed good-faith efforts, USPS was unsuccessful in
finding someone to swap shifts on twenty-four Sundays over a
sixty-week period. Because no coverage was secured and
Groff failed to appear for work, he was disciplined. Thus, even
though shift swapping can be a reasonable means of

       16
           Because these cases are fact sensitive, we do not
endorse any particular accommodation but rather note an
accommodation must be considered on a case-by-case basis
based upon the practice required by the sincerely held religious
belief and the job duty. See Fallon v. Mercy Catholic Med.
Ctr. of Se. Pa., 877 F.3d 587, 490-91 (3d Cir. 2017) (holding
that a sincerely held belief was “not religious and not protected
by Title VII” under this Court’s definition in Africa v.
Commonwealth of Pennsylvania, 662 F.3d 1025, 1032 (3d Cir.
1981)).
        17
           USPS also offered other alternatives, such as working
on Sundays after attending church services or observing the
Sabbath on a day other than Sunday, but neither would allow
Groff to fulfill his religious practice of observing the Sabbath
by abstaining from work on Sundays. As a result, these options
do not constitute “accommodations” under Title VII’s religious
discrimination provision. USPS does not argue for these
options on appeal.




                                  23
accommodating a conflicting religious practice, here it did not
constitute an “accommodation” as contemplated by Title VII
because it did not successfully eliminate the conflict.

      As a result, we next consider whether exempting Groff
from Sunday work—which would eliminate the conflict—
would result in an undue hardship.

                               C

        An employer is not required “to accommodate at all
costs.” Ansonia, 479 U.S. at 70. Where an employer’s good-
faith efforts to accommodate have been unsuccessful, the
inquiry turns to whether the employer demonstrated that “such
an accommodation would work an undue hardship upon the
employer and its business.” GEO Grp., 616 F.3d at 271. “An
‘undue hardship’ is one that results in more than a de minimis
cost to the employer.” 18 Id. at 273. Both economic and non-
economic costs suffered by the employer can constitute an
undue hardship. Id. The undue hardship analysis is case-
specific, requiring a court to look to “both the fact as well as
the magnitude of the alleged undue hardship,” though it is “not
a difficult threshold to pass.” Id. (quoting Webb, 562 F.3d at
260).




       18
         Hardison held that requiring an employer “to bear
more a than a de minimis cost” to provide a religious
accommodation is an undue hardship, Hardison, 432 U.S. at
84, and we are bound by this ruling, see Walmart Stores E.,
L.P., 992 F.3d at 660. The impact on the workplace here,
however, far surpasses a de minimis burden.




                                   24
       Examples of undue hardships include negative impacts
on the employer’s operations, such as on productivity or
quality, personnel and overtime costs, increased workload on
other employees, and reduced employee morale. 19 See, e.g.,
Walmart Stores E., L.P., 992 F.3d at 659 (noting that “Title VII
does not require an employer to offer an ‘accommodation’ that
comes at the expense of other workers” and concluding undue
hardship as shown where employer demonstrated that
proposed accommodations would require “more than a slight
burden when vacations, illnesses, and vacancies reduced the
number of other” employees available); Harrell v. Donahue,
638 F.3d 975, 980-81 (8th Cir. 2011) (giving postal worker
Saturdays off constituted an undue hardship because it would
have burdened co-workers with more weekend work);
Firestone Fibers, 515 F.3d at 317 (“[W]hen determining the
reasonableness of a possible accommodation, it is perfectly
permissible for an employer to consider the impact it would
have on . . . other employees.”); Virts v. Consol. Freightways
Corp. of Del., 285 F.3d 508, 520-21 (6th Cir. 2002) (holding
that accommodations that would potentially adversely impact
other employees by causing them to receive less profitable
routes or less time off between routes amounted to undue
hardship); Bruff, 244 F.3d at 501 (holding that requiring
coworkers to “assume a disproportionate workload,” or for
employer to overschedule employees to provide
accommodation, “is an undue hardship as a matter of law” and
“clearly involve[s] more than de minimis cost,” after
considering size of the staff and the nature of the employer’s

       19
          A business may be compromised, in part, if its
employees and poor morale among the work force and
disruption of work flow. This, of course, could affect an
employer’s business and could constitute undue hardship.




                                  25
business); Opuku-Boateng, 95 F.3d at 1468 (acknowledging
that an employer may show either “hardship on the plaintiff’s
coworkers” or on the conduct of the business to demonstrate
undue hardship); Brown v. Polk Cnty, Iowa, 61 F.3d 650, 656-
57 (8th Cir. 1995) (en banc) (concluding no undue hardship
where conduct created potential for polarization amongst staff,
but did not result in any “actual imposition on co-workers or
disruption of the work routine”) (quoting Burns v. S. Pac.
Transp. Co., 589 F.2d 403, 407 (9th Cir. 1978)); Eversley v.
MBank Dallas, 843 F.2d 172, 176 (5th Cir. 1988) (concluding
it was “unreasonable and an undue hardship on an employer to
require the employer to force employees, over their express
refusal, to permanently switch from a daytime to a nighttime
shift in order to accommodate another employee’s different
Sabbath observation”); Brener v. Diagnostic Ctr. Hosp., 671
F.2d 141, 147 (5th Cir. 1982) (holding there was undue
hardship where forced shift trades “resulted in disruption of
work routines and a lowering of morale” among coworkers and
employer was “also harmed because its employees are
compelled to accept less favorable working conditions”); cf.
Estate of Thornton v. Caldor, Inc., 472 U.S. 703, 710 & n.9
(1985) (acknowledging that “[o]ther employees who have
strong and legitimate, but non-religious, reasons for wanting a
weekend day off” would be “significant[ly] burden[ed]” if
Sabbath observers were granted an absolute right not to work
on their Sabbath); Wilson v. U.S. W. Commc’ns, 58 F.3d 1337,
1341-42 (8th Cir. 1995) (explaining that requiring religious
employee’s coworkers to accept her practice of wearing a
button with a photograph of a fetus was “antithetical to the
concept of reasonable accommodation” because employee’s




                                 26
beliefs were     imposed    on    coworkers    and    disrupted
workplace). 20

        Groff’s proposed accommodation of being exempted
from Sunday work would cause an undue hardship. Exempting
Groff from working on Sundays caused more than a de
minimis cost on USPS because it actually imposed on his
coworkers, disrupted the workplace and workflow, and
diminished employee morale at both the Holtwood Post Office
and the Lancaster Annex hub. The Holtwood Post Office to
which Groff was assigned had only a postmaster and three
RCAs (including Groff) available for Sunday deliveries.
Because Groff would not work on Sundays, only three
individuals remained who could work on Sundays during the
peak season. After the one RCA who covered for Groff was
injured, only the Holtwood Postmaster and the remaining RCA
were available to work the Sunday shift. This placed a great
strain on the Holtwood Post Office personnel and even resulted
in the Postmaster delivering mail on some Sundays. The
Holtwood Postmaster testified, “[o]ther carriers were being
forced to cover [Groff’s] shifts and give up their family time,
their ability to attend church services if they would have liked

       20
         The EEOC also recognizes that impacts on coworkers
may constitute an undue hardship under Title VII. EEOC,
Compliance Manual on Religious Discrimination § 12-
IV(B)(4) (2021), https://www.eeoc.gov/laws/guidance/section
-12-religious-discrimination#h_2550067453639161074986
7844 (explaining that “general disgruntlement, resentment, or
jealousy of coworkers will not” constitute undue hardship,
which “generally requires evidence that [an] accommodation
would actually infringe on the rights of coworkers or cause
disruption to the work”).




                                  27
to,” and these additional demands “created a tense atmosphere
with the other RCAs.” JA464.

       At the hub, Groff’s absences also had an impact on
operations and morale. The hub supervisor testified that
Groff’s absence made timely delivery more difficult, and
carriers had to deliver more mail. As at the Holtwood Post
Office, Groff’s absence also had a negative impact on morale
among the RCAs at the hub and resulted in a Union grievance
being filed. According to management, allowing Groff to swap
shifts was the only accommodation that would not impact
operations and exempting him from the rotation would result
in other employees “do[ing] more than their share of
burdensome work.” JA218; see also JA468, 492, 599. Thus,
Groff’s absences caused, and exempting Groff from Sunday
work would continue to cause, an undue hardship.

       Because exempting Groff from Sunday work caused
undue hardship, USPS did not violate Title VII by declining to
grant his accommodation.

                             IV

      For the foregoing reasons, we will affirm.




                                  28
Gerald E. Groff v. Louis DeJoy, Postmaster General USPS,
No. 21-1900

                       ______________

HARDIMAN, Circuit Judge, dissenting.

        The United States Postal Service offered Gerald Groff
an accommodation that failed to eliminate the conflict between
his religious practice and job requirements. I agree with my
colleagues that such an accommodation cannot be
“reasonable” under Title VII. Judge Shwartz’s cogent analysis
follows Supreme Court precedent in clarifying what it means
to “reasonably accommodate” an employee’s religious
observance or practice, 42 U.S.C. § 2000e(j). A reasonable
accommodation must “eliminate[] the conflict between
employment requirements and religious practices.” Ansonia
Bd. of Educ. v. Philbrook, 479 U.S. 60, 70 (1986). This rule
puts us on the right side of an unresolved circuit split involving
Title VII religious accommodation. See Maj. Op. at 16–19 &
n.12.

       But without more facts, I cannot agree that USPS has
established “undue hardship on the conduct of [its] business”
by accommodating Groff’s sincerely held religious belief. 42
U.S.C. § 2000e(j); see Maj. Op. 28 (“Because exempting Groff
from Sunday work caused undue hardship, USPS did not
violate Title VII by declining to grant his accommodation.”).
Title VII requires USPS to show how Groff’s accommodation
would harm its “business,” not Groff’s coworkers. 42 U.S.C.
§ 2000e(j) (emphasis added). USPS has yet to satisfy that
burden on this record. The Majority cites cases echoing the
District Court’s observation that “[m]any courts have




                                1
recognized that an accommodation that causes more than a de
minimis impact on co-workers creates an undue hardship.”
Groff v. DeJoy, 2021 WL 1264030, at *12 (E.D. Pa. Apr. 6,
2021). Yet neither our Court nor the Supreme Court has held
that impact on coworkers alone—without showing business
harm—establishes undue hardship. See Maj. Op. at 25–27.

       USPS ultimately may be able to prove that
accommodating Groff would have caused its business to suffer
undue hardship. Because it has not yet done so, I respectfully
dissent in part. 1


      1
         The decision to remand should have been easier for
our panel to make, since USPS has not yet established “undue
hardship on the conduct of [its] business.” 42 U.S.C.
§ 2000e(j). It’s not that simple, because TWA v. Hardison, 432
U.S. 63 (1977), obliges us to depart from Title VII’s text and
determine whether accommodating Groff’s religious practice
would require USPS to “bear more than a de minimis cost.” Id.
at 84. The Majority may be correct; perhaps anything that
keeps a postmaster at work during Christmastime can be
considered “more than a de minimis cost” to USPS under
Hardison’s capacious standard. But such a de minimis impact
on USPS seems rather far afield from the text of Title VII. The
Supreme Court has not yet clarified what it means for an
employer to “bear more than a de minimis cost” when
accommodating an employee’s sincerely held religious belief.
Like Justice Marshall, “I seriously question whether simple
English usage permits ‘undue hardship’ to be interpreted to
mean ‘more than de minimis cost,’” particularly when such a
reading can “effectively nullify[]” Title VII’s promise of
religious accommodation. Id. at 89, 93 n.6 (Marshall, J.,
dissenting).




                              2
                                I

       In deciding Groff’s case, the District Court inferred an
atextual rule from Title VII: “an accommodation that causes
more than a de minimis impact on co-workers creates an undue
hardship.” Groff, 2021 WL 1264030, at *12 (observing that
“[m]any courts have recognized” such a rule). 2 The Majority
gathers cases—all from other circuits—affirming that rule, but
without an important correction to the District Court’s analysis.
Maj. Op. at 25–27. Simply put, a burden on coworkers isn’t the
same thing as a burden on the employer’s business. And Title
VII requires an employer to show “undue hardship on the
conduct of [its] business” by accommodating an employee’s
sincerely held religious belief. 42 U.S.C. § 2000e(j) (emphasis
added). Neither Supreme Court nor Third Circuit precedent
establish a derivative rule that equates undue hardship on
business with an impact—no matter how small—on
coworkers.

       Title VII requires USPS to show how Groff’s
accommodation would harm its business, not merely how it
would impact Groff’s coworkers. By affirming the District
Court’s atextual rule, the Majority renders any burden on
employees sufficient to establish undue hardship, effectively
subjecting Title VII religious accommodation to a heckler’s


       2
         None of the cases cited by the District Court bind us.
In fact, the only Third Circuit case—which was
nonprecedential—considered how an accommodation that
“would result in unequal treatment of the other employees and
negatively affect employee morale” may support a claim of
undue hardship. Aron v. Quest Diagnostics Inc., 174 F. App’x
82, 83 (3d Cir. 2006).




                               3
veto by disgruntled employees. Even USPS is unwilling to go
that far. 3

       While it may ultimately be able to prove such undue
hardship—“one that results in more than a de minimis cost to
the employer,” EEOC v. GEO Grp., Inc., 616 F.3d 265, 271
(3d Cir. 2010)—USPS did not satisfy its burden at the
summary judgment phase. Speculative, or even actual, effects
on USPS employees in Lancaster or Holtwood cannot suffice
to prove undue hardship. And taking all inferences in Groff’s
favor, as required at summary judgment, issues of material fact
remain regarding USPS’s claims related to RCA scheduling
and overtime. Accordingly, I would remand so the District
Court could evaluate those factual issues before concluding
that USPS’s business would suffer undue hardship by
accommodating Groff.

                              A

      I begin with USPS’s claim that skipping Groff on
Sundays would result in “fewer days off for the other RCAs.”
DeJoy Br. 57. Even if we accept its math—which seems
debatable, given the possibility of Groff working every


      3
           Before settling, USPS repeatedly denied its
employee’s 2017 Union grievance for this very reason. As the
Majority notes, the Lancaster RCA grieved that “he was being
‘forc[ed]’ to work on Sundays while others were not being
required to work.” Maj. Op. 9 n.8 (citing App. 501). In
response, USPS management asserted that the RCA’s
contractual employment rights were not violated by Groff’s
religious accommodation. App. 512 (“Management’s position
is that no contractual violation exists in this case.”).




                              4
Saturday and holiday that doesn’t fall on Sunday—the claim
does not support USPS’s argument. An employer does not
establish undue hardship by pointing to a more-than-de-
minimis impact on an employee’s coworker. As I noted
already, Title VII concerns undue hardship on the employer’s
business. See 42 U.S.C. § 2000e(j).

        The Majority rightly notes that “Groff was scheduled to
work on twenty-four Sundays” between March 2017 and May
2018. Maj. Op. at 23. But most of those Sundays were during
non-peak season, when Groff would have been assigned to
work at the Lancaster Annex hub, not his home station in
Holtwood. The Lancaster Annex hub drew RCAs from all over
the region, any of whom could be assigned to work on
Sundays. So during non-peak season, Groff’s supervisors had
access to many more RCA replacements for Groff. During
those ten months, USPS management could rely on regional
RCAs to cover Groff’s Sunday shift, or simply avoid
scheduling him in the first place, knowing that any RCA
affiliated with the Lancaster Annex had to be available for
Sunday work. 4


      4
          On this point, I find assertions made by USPS
management about the Lancaster Annex—upon which the
Majority relies in finding undue hardship—too speculative to
be dispositive. See Maj. Op. 28 (“According to management,
allowing Groff to swap shifts was the only accommodation that
would not impact operations and exempting him from the
rotation would result in other employees ‘do[ing] more than
their share of burdensome work.’” (quoting App. 218)); see
also App. 218 (“Manager Zehring declared that allowing some
substitutes to be exempt from working Sundays would . . . pose
an undue burden when requiring other employees to do more




                              5
        Groff’s accommodation created a predicament for the
Holtwood Postmaster between Thanksgiving and New Years,
since he could assign only Holtwood-based RCAs to cover
Groff’s local delivery routes. Even so, an employer does not
establish undue hardship by pointing to a more-than-de-
minimis impact on an employee’s coworker. Without more
evidence, USPS cannot rely on the limited experience of the
Holtwood station at Christmastime to establish that its business
would suffer undue hardship by accommodating Groff. At
trial, the District Court could clarify whether scheduling
difficulties created an undue hardship on USPS’s business, not
simply its Postmaster in Holtwood or certain Lancaster Annex
RCAs.

                               B

       Second, USPS cites testimony from Groff’s former
Postmaster to claim that “when Groff did not work on Sundays
it caused overtime at the Holtwood station.” DeJoy Br. 59. But
where is the documentation of paid overtime wages? USPS has
provided none. In fact, its corporate representative
acknowledged that she had no idea whether overtime costs
were incurred to accommodate Groff. The representative also
conceded that scheduling an extra RCA in advance to take
Groff’s place on Sundays would not harm USPS; Groff’s
former postmaster acknowledged the same in his email to
USPS Labor Relations.


than their share of burdensome work.”). USPS has provided no
evidence that RCAs did “more than their share” of work they
were hired to perform. And USPS management repeatedly
denied the one Union grievance its Lancaster RCA filed in
2017. See supra note 3.




                               6
       We cannot assume that USPS paid overtime it would
not have otherwise owed another RCA to cover for Groff. The
parties stipulated that every RCA received overtime pay for
working Sundays and holidays, whether or not they were
covering for Groff. Since Groff would have been paid overtime
for Sunday work, any salary that would have been owed him
had he worked Sundays should have been used to pay another
RCA, resulting in no additional cost to USPS.

       I also note that an obligation to pay overtime “only at
Holtwood during peak season,” DeJoy Br. 59—no more than
six Sundays, presuming Groff was assigned each Sunday
between Thanksgiving and New Years in 2017—might be
insufficient to establish undue hardship. EEOC regulations
“presume that the infrequent payment of premium wages for a
substitute . . . are costs which an employer can be required to
bear as a means of providing a reasonable accommodation.” 29
C.F.R. § 1605.2(e)(1).

       More evidence is needed to resolve this question of
Sunday overtime pay. When combined with USPS’s failure to
identify any concrete evidence of overtime costs, and its own
witnesses’ admissions, an issue of material fact precludes
summary judgment. At trial, the District Court could determine
whether USPS incurred overtime costs when Groff wasn’t
scheduled on Sundays and, if it did, whether those costs
resulted in an undue hardship on the conduct of its business.

       In sum, Title VII requires USPS to show how Groff’s
accommodation would harm its business. Inconvenience to
Groff’s coworkers alone doesn’t constitute undue hardship.
USPS may be able to prove such undue hardship at trial. But
taking all inferences in Groff’s favor at summary judgment,
multiple issues of material fact remain. I would remand so the




                              7
District Court can determine whether USPS suffered an undue
hardship.

                              II

        Neither snow nor rain nor heat nor gloom of night
stayed Gerald Groff from the completion of his appointed
rounds. But his sincerely held religious belief precluded him
from working on Sundays. Because USPS has not yet shown
that it could not accommodate Groff’s Sabbatarian religious
practice without its business suffering undue hardship, I
respectfully dissent. The cause should be remanded for a trial
on the question of undue hardship.




                              8